Exhibit 10.3

 

   LOGO [g51448ex10_3pg001.jpg]   

RESTRICTED STOCK AGREEMENT

 

 

GRANTED TO

   GRANT DATE    NUMBER OF
SHARES OF RESTRICTED STOCK   SOCIAL
SECURITY NUMBER

[Name]

 

[Street]

 

[City], [State] [Postal]

       /    /20        [            ]   [SSN]

 

1. This Grant. Apogee Enterprises, Inc., a Minnesota corporation (the
“Company”), hereby grants to the non-employee director named above (the
“Director”), as of the above grant date and on the terms and conditions set
forth in this restricted stock agreement (the “Agreement”) and in the Apogee
Enterprises, Inc. 2009 Non-Employee Director Stock Incentive Plan, as amended
from time to time (the “Plan”), the number of shares of restricted stock set
forth above (the “Shares”).

 

2. Restricted Period. The Shares are subject to restrictions contained in this
Agreement and the Plan for a period (the “Restricted Period”) commencing on the
Grant Date and ending as to [                                             ] or,
if earlier, upon (a) the Director’s Retirement (as defined below), death or
Disability (as defined below), as provided in paragraph 4 below or (b) a Change
in Control (as defined in the Plan) of the Company, as provided in paragraph 4
below.

 

3. Restrictions. The shares shall be subject to the following restrictions
during the Restricted Period:

 

  •  

The Shares shall be subject to forfeiture to the Company as provided in this
Agreement and in the Plan.

 

  •  

The Director may not sell, transfer, pledge or otherwise encumber the Shares
during the Restricted Period. Neither the right to receive the Shares nor any
interest under the Plan may be transferred by the Director, and any attempted
transfer shall be void.

 

  •  

The Company will issue the Shares in the Director’s name, either by book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. The Shares shall be
restricted from transfer and shall be subject to an appropriate stop-transfer
order. If any certificate is issued, the certificate shall bear an appropriate
legend referring to the restrictions applicable to the Shares. If any
certificate is issued, the Director shall be required to execute and deliver to
the Company a stock power relating to the Shares as a condition to the receipt
of this award.

 

  •  

Any securities or property (other than cash) that may be issued with respect to
the Shares as a result of any stock dividend, stock split, business combination
or other event shall be subject to the restrictions and other terms and
conditions contained in this Agreement.

 

  •  

The Director shall not be entitled to receive any Shares prior to the completion
of any registration or qualification of the Shares under any federal or state
law or governmental rule or regulation that the Company, in its sole discretion,
determines to be necessary or advisable.

 

4. Forfeiture; Lapse of Restrictions. In the event the Director resigns,
declines to stand for reelection or is removed as a director of the Company
during the Restricted Period, the Shares held by the Director at such time shall
be immediately and irrevocably forfeited. Notwithstanding the foregoing, in the
event the Director’s service on the Company’s Board of Directors terminates
during the Restricted Period by reason of the Director’s Retirement, death or
Disability, the restrictions with respect to all of the Shares held by the
Director at such time shall lapse and the Shares shall vest as of the date of
such termination of service. In the event of a Change in Control of the Company
during the Restricted Period, the restrictions with respect to all of the Shares
held by the Director at such time shall lapse and the Shares shall immediately
vest.

 

1



--------------------------------------------------------------------------------

For purposes of this Agreement, “Disability” shall mean the Director’s inability
to perform his or her duties due to physical or mental incapacity as determined
by the Company’s Nominating and Corporate Governance Committee in its sole
discretion, and “Retirement” shall mean the Director’s retirement under the
Company’s director retirement policy or under such other circumstances
determined to constitute retirement by the Nominating and Corporate Governance
Committee in its sole discretion.

 

5. Rights as Shareholder. Upon issuance of the Shares, the Director shall,
subject to the restrictions of this Agreement and the Plan, have all of the
rights of a shareholder with respect to the Shares, including the right to vote
the Shares and receive any cash dividends and any other distributions thereon,
unless and until the Director forfeits the Shares.

 

6. Income Taxes. The Director is liable for any federal, state and local income
or other taxes applicable upon the receipt of the Shares, the lapse of
restrictions relating to the Shares or the subsequent disposition of any of the
Shares, and the Director acknowledges that he or she should consult with his or
her own tax advisor regarding the applicable tax consequences.

 

7. Acknowledgment. This award of Shares shall not be effective until the
Director dates and signs the form of Acknowledgment below and returns a signed
copy of this Agreement to the Company. By signing the Acknowledgment, the
Director agrees to the terms and conditions of this Agreement and the Plan and
acknowledges receipt of a copy of the prospectus related to the Plan.

 

ACKNOWLEDGMENT:     APOGEE ENTERPRISES, INC.

 

    DIRECTOR’S SIGNATURE      

 

      DATE           By:  

 

 

      [Name] SOCIAL SECURITY NUMBER       [Title]

 

2